The state, through its Attorney General, contends that the publication in question (which will be set out in the report of the case) violates the act of 1915, p. 37, commonly known as the anti-advertising act, passed in aid of and connection with a general system of prohibitory laws enacted for the paramount purpose of "promoting temperance and suppressing the evils of intemperance." The act in question prohibits the advertisement by methods there designated, including publication in any newspaper of prohibited liquors or any of them, "or to advertise the manufacture, sale, keeping for sale or furnishing of any of them, or the person from whom or the firm or corporation from which, or the place where, or the price at which, or the method by which the same or any of them may be obtained * * * or to circulate any price lists, order blanks, or other matter for the purpose of inducing or securing orders for such liquors"; while section 2 deals with an advertisement or notice containing the picture of a brewery or receptacles represented as containing any of the prohibited liquors. This statute was manifestly designed to prevent the citizens of Alabama from being informed by the method or devices mentioned from being reminded or informed how, where, or from whom they could order liquors or beverages, and not to throttle the press so as to prevent the publication of editorials or communications discussing the prohibition or liquor question, and wherein not even a hint is given the citizens of Alabama of the name or address of a dealer or brewer or the name or brand of any liquors or beverages. The publication in question does not convey the slightest information to any citizen of the state that would aid him in ordering or securing prohibited liquors. It is a mere argument against distilled liquors, and in favor of light beer and wines as compared therewith, and expresses the purposes of the "United States Brewers' Association" to divorce itself from the distillers and what their attitude is and shall be in the future with reference to national and state laws designed to promote temperance; and it is not even signed by any particular brewer or dealer. It is no doubt true that the article is perhaps an attempt to popularize light wines and beer at the expense of distilled liquors, but it does not designate any brand or dealer, or give other information that would apprise any citizen of the state how or where he can get said light wines or beer. It would require a rather strained construction of the statute to bring the publication in question within its prohibitive influence either in letter or spirit. It is in the nature of a mere political propaganda, and is no more an advertisement of prohibited liquors than would be any article or communication that discusses the merits or demerits of intoxicating liquors or beverages or the policy of the anti-saloon league or the distillers or brewers.
The trial court did not err in sustaining the respondent's demurrer to the bill of complaint and in dissolving the injunction, and its judgment is affirmed.
Affirmed.
MAYFIELD and SAYRE, JJ., concur. GARDNER, J., concurs in conclusion. McCLELLAN, SOMERVILLE, and THOMAS, JJ., dissent.